Citation Nr: 1219468	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-50 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a right shoulder disability.

2.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

By the decision below, the Veteran's claim of service connection for a right shoulder disability is reopened.  The underlying claim of service connection is addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right shoulder disability was denied on April 21, 1994, and the Veteran did not appeal that decision.

2.  Evidence received since the April 1994 decision is new, relates to an unestablished fact necessary to the right shoulder issue, and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran does not have a hearing loss disability for VA purposes. 


CONCLUSIONS OF LAW

1.  The RO's April 1994 denial of service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the April 1994 decision is new and material; the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011). 

3.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Right Shoulder Disability

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In July 1993, the Veteran filed a claim for service connection for a right shoulder disability.  In an unappealed November 1993 rating decision, the RO denied service connection, finding that the Veteran did not then have a current disability.  In April 1994, upon receiving additional service treatment records (STRs), the RO continued the November 1993 denial of service connection.  The Veteran did not file a notice of disagreement (NOD), and the April 1994 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

Since the April 1994 decision, the RO has obtained VA treatment records that contain a diagnosis of right shoulder osteoarthritis.  This additional evidence is new (as it was not considered by the RO in April 1994) and directly addresses the unestablished fact of a current disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for a right shoulder disability is warranted.

II.  Service Connection-Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he suffers from bilateral hearing loss as a result of working on and around vehicles during his military service.  

His DD 214 shows that the Veteran's military occupational specialty (MOS) was that of vehicle recovery mechanic.  He was awarded the Rifle Sharpshooter Badge.  Additionally, the Veteran is competent to state that he was exposed to loud noises during service.  Charles v. Principi, 16 Vet. App. 370 (2002).  (The Board notes that service connection has been established for tinnitus.)  

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A December 1991 physical examination showed no decibel loss at 500, 1000, or 2,000 Hz.  

A May 1992 audiogram revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
15
10
0
5
5

The Veteran indicated that he used earplugs.

An April 2009 VA examination report shows that the Veteran indicated that he was exposed to acoustic trauma while working as a vehicle mechanic.  He reported civilian noise exposure that included power tools and lawn equipment.  He hunted once a year, and worked as a truck driver.  The Veteran reported using hearing protection for any noisy environment.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
15
15
LEFT
15
5
10
15
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 percent in the left ear.  The examiner diagnosed left ear high frequency sensorineural hearing loss that was not disabling under 38 C.F.R. § 3.385.  She opined that "it is as least as likely as not" that the Veteran's current left ear hearing loss started in the military.

Although the Veteran complains of exposure to acoustic trauma in service, a hearing loss disability as defined by VA regulations is not shown.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to state that he has trouble hearing.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as an audiogram and his views are of no probative value.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the audiological test evaluations of record, none of which shows a hearing loss disability in either ear for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service connection claim for a hearing loss disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.  


III.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim was received in January 2009.  The RO wrote to the Veteran in February 2009.  The Veteran was advised of the evidence required to substantiate his claim of service connection.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was asked to submit any medical reports that he possessed.  The letter also provided notice on how VA determined effective dates and disability ratings.  See Dingess.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim of service connection for hearing loss.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder, which includes his service treatment records and report of VA examination.  The Veteran identified no additional source of evidence in his current claim.  The Veteran elected to not have a hearing in his case.  

As noted, the Veteran was afforded a VA examination.  The examination was adequate upon which to base a determination as it fully addressed the Veteran's symptoms and the medical evidence of record in assessing the Veteran's status.  See 38 C.F.R. § 3.326 (2011), Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

New and material evidence sufficient to reopen a previously denied claim for service connection for a right shoulder disability having been received, the appeal is granted to this extent only.  

Entitlement to service connection for hearing loss is denied.


REMAND

The Veteran contends that he injured his right shoulder during service.  STRs show that he underwent a physical examination in February 1991.  The examination report is missing; however, the accompanying medical history report shows that the Veteran reported a history of right shoulder pain.  The examiner wrote "right shoulder ? subluxation - no sequelae."  

In May 1991, the Veteran sought treatment for right shoulder pain.  He reported that he first injured the shoulder during boot camp in June 1990, and then injured it again while lifting weights in April 1991.  The diagnosis was acromioclavicular (AC) strain.  He was given a light-duty profile for one week.  Upon follow-up one week later, the Veteran indicated that his shoulder was not any better, and he complained of a dull ache.  The diagnosis was deltoid muscle strain.  The clinician recommended Naprosyn and instructed the Veteran to apply ice and return as needed.  

There is no separation examination in the STRs.  The Board notes that the Veteran received a medical board discharge in June 1993 for a right knee disability.

A post-service VA treatment record dated in December 2008 shows that the Veteran reported a right shoulder injury during boot camp in 1990.  He stated that he had had pain ever since that time.  There was some instability of the right knee upon physical examination.  X-rays were ordered, but records of those are not in the claims file.  The doctor diagnosed "right shoulder pain - suspect osteoarthritis or calcified tendons, perhaps arising from remote injury."  

In April 2009, the Veteran was treated again for right shoulder pain.  The clinician prescribed analgesic balm and NSAIDs.  In October 2009, the Veteran reported that his shoulder pain had worsened.  There was full range of motion with pain.  Strength testing was normal.  There was some pain noted over the bursa with palpation.  There was no AC joint pain.  The diagnosis was right shoulder osteoarthritis status post dislocation.  The clinician noted that X-rays taken in 2008 showed no joint abnormality.

As the evidence of record shows a current right shoulder diagnosis, an in-service injury, and assertions of continuity of right shoulder pain since service, remand is required for a medical opinion regarding any nexus to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of any current right shoulder disability.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  For each right shoulder disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its onset during the Veteran's active duty, or is otherwise related to his active service (including whether any diagnosed right shoulder disability is consistent with the Veteran's report of right shoulder pain during and since service).  In answering these questions, the examiner should address the pertinent in-service and post-service shoulder findings.  The examiner should set forth the medical reasons for accepting or rejecting the statements relating to continuity of symptoms since the Veteran's period of military service that ended in 1993.

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, re-adjudicate the issue of entitlement to service connection for a right shoulder disability.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


